Citation Nr: 0018142	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  95-26 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a liver disorder.


REPRESENTATION

Appellant represented by:  Texas Veterans Commission
 

INTRODUCTION

The veteran served on active duty from August 1945 to 
November 1946 and from July 1948 to April 1950.  This matter 
comes on appeal from a March 1995 decision by the Houston, 
Texas, VA Regional Office.


FINDINGS OF FACT

The claim of service connection for a liver disorder is not 
plausible.

CONCLUSION OF LAW

The claim of service connection for a liver disorder is not 
well-grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1991). Where a veteran 
served continuously for a period of ninety days or more 
during a period of war and certain chronic diseases 
(including cirrhosis of the liver) become manifest to a 
degree of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309 (1999).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. 3.307 so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. 3.303(b) 
(1999).  This rule does not mean that any manifestation in 
service will permit service connection.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 3.303(b).

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded.  
38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997). 

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the second and third elements of a well-grounded 
claim may also be satisfied under 38 C.F.R. § 3.303(b), by 
the submission of (a) evidence that a condition was "noted" 
during service or during an applicable presumption period; 
(b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

In the present case, service medical records are entirely 
negative for references to a liver condition. Further, post-
service medical records fail to show that a liver disorder 
such as cirrhosis was manifested within one year of the 
veteran's discharge from service. From September to October 
1985, over three decades post service, the veteran was 
hospitalized for evaluation of a three-week history of a 
fever of unknown origin; the discharge diagnosis was chronic 
active hepatitis pending biopsy. No indication was given that 
this condition was related to the veteran's period of active 
service. Liver function studies conducted in association with 
a VA examination in April 1997 were positive for hepatitis A 
infection. 

The veteran apparently relates a current liver condition to 
an inservice episode of mumps in April 1946. Generally, 
statements prepared by lay persons ostensibly untrained in 
medicine cannot constitute competent medical evidence to 
render a claim well-grounded.  A layperson can certainly 
provide an eyewitness account of an appellant's visible 
symptoms.  Layno v. Brown, 5 Vet. App. 465, 469 (1994).  
However, the capability of a witness to offer such evidence 
is different from the capability of a witness to offer 
evidence that requires medical knowledge.  For the most part, 
a witness qualified as an expert by knowledge, skill, 
experience, training, or education must provide medical 
testimony.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The record does not show that the veteran possesses 
the requisite expertise to render a medical opinion with 
respect to the question at issue. No medical opinion or other 
competent medical evidence has related any current liver 
condition or its residuals to the inservice mumps or 
otherwise to the veteran's period of military service.  
Accordingly, the claim for service connection for a liver 
disorder is not well-grounded and must be denied on that 
basis.  38 U.S.C.A. § 5107; Epps.

Although the Board considered and decided this claim on 
grounds different from that of the RO, which denied the claim 
for a liver disorder on the merits, the veteran has not been 
prejudiced by the decision.  This is because, in assuming 
that the claim was well grounded, the RO accorded the veteran 
greater consideration than his claim in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the RO for consideration of 
the issue of whether the veteran's claim is well grounded 
would be pointless and, in light of the law cited above, 
would not result in a determination favorable to him.  The 
Court has held that "when an RO does not specifically address 
the question whether a claim is well grounded but rather, as 
here, proceeds to adjudication on the merits, there is no 
prejudice to the veteran solely from the omission of the 
well-grounded-claim analysis."  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996). The Board is aware of no circumstances in 
this matter which would put VA on notice that relevant 
evidence may exist or could be obtained which, if true, would 
make the claim for compensation under 38 U.S.C.A. § 1151 
"plausible".  See generally McKnight v. Gober, 131 F.3d 1483, 
1484-5 (Fed. Cir. 1997). Finally, the Board has considered 
the doctrine of the benefit of the doubt. However, as the 
veteran's claim does not cross the threshold of being a well-
grounded claim, a weighing of the merits of the claim is not 
warranted, and the benefit of the doubt doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a liver disorder is 
denied.


		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

